20-10239-shl   Doc 1-1   Filed 01/28/20 Entered 01/28/20 15:29:46   Petition   Pg
                                       1 of 4
20-10239-shl   Doc 1-1   Filed 01/28/20 Entered 01/28/20 15:29:46   Petition   Pg
                                       2 of 4
20-10239-shl   Doc 1-1   Filed 01/28/20 Entered 01/28/20 15:29:46   Petition   Pg
                                       3 of 4
20-10239-shl   Doc 1-1   Filed 01/28/20 Entered 01/28/20 15:29:46   Petition   Pg
                                       4 of 4
